Citation Nr: 0911495	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a 
claim of service connection for a stomach disorder.

3.  Whether there is new and material evidence to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD).

4.  Whether there is new and material evidence to reopen a 
claim of service connection for a back disorder

5.  Entitlement to service connection for type 2 diabetes 
mellitus.   

6.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in February 2008 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.

The application to reopen the claim of service connection for 
bilateral hearing loss and the claim of service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a stomach condition was denied in December 2000.  
Evidence presented since the December 2000 decision does not 
raise a reasonable possibility of substantiating the claim.

2.  A claim of service connection for PTSD was denied in 
August 2004.  Evidence presented since the August 2004 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran was physically assaulted in service.

4.  The Veteran has been diagnosed with PTSD as a result of 
the in-service assault.

5.  A claim of service connection for a back disorder was 
denied in August 2004.  Evidence not considered in the August 
2004 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.

6.  A back disorder was not incurred in service and is not 
causally related to service or any incident therein.  

7.  The Veteran's diabetes was not incurred in service or 
within a year of separation from service and is not causally 
related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The December 2000 RO decision denying the application to 
reopen the claim of service connection for a stomach 
condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for a stomach condition has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The August 2004 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  

4.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  The criteria for service connection for PTSD have been 
met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 
3.304 (2008).

6.  The August 2004 RO decision denying the claim of service 
connection for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

7.  New and material evidence sufficient to reopen the claim 
for service connection for a back disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

8.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 
(West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

9.  The criteria for service connection for diabetes are not 
met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the application to reopen the claim of 
service connection for a stomach disorder, in May 2006, the 
agency of original jurisdiction (AOJ) sent a letter to the 
Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) for 
a claim to reopen and the underlying claim of service 
connection.  Although there was no specified notice as to 
what constitutes new and material evidence in this case, 
there was no resulting prejudice to the Veteran:  the Veteran 
was informed by the November 2006 rating decision as to what 
specific evidence was necessary to reopen his case and 
establish service connection, and the case was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Additionally, the 
record indicates that the Veteran had ample time to present 
additional evidence and participate effectively in the appeal 
process.  Although the Veteran was not provided an 
independent notice letter providing this information, the 
Board finds that no prejudice resulted since the Veteran had 
knowledge of what specific evidence was needed to reopen his 
claim and obtain service connection.  

With respect to the application to reopen a claim of service 
connection for PTSD, the decision herein grants the 
applications to reopen the claims of service connection for 
PTSD and grants the underlying claim of service connection 
for PTSD.  Thus, there is no further need to discuss 
compliance with the duties to notify and assist.  

With respect to the application to reopen a claim of service 
connection for a back disorder, the application to reopen the 
claim of service connection for a back disorder is granted 
herein; thus, there is no need to discuss compliance with 
Kent.  In May 2006, the AOJ sent a letter to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), for the claim 
of service connection.  

With respect to the claim of service connection for diabetes, 
in May 2006, the AOJ sent a letter to the Veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), for the claim of service 
connection.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
The Board notes that a VA examination was not conducted for 
any issue on appeal.  Initially, the Board notes that VA does 
not have a duty to provide the Veteran a VA examination if a 
claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  Furthermore, the 
Board finds that no examination is required for any of the 
claims of service connection.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issues 
decided herein, as will be discussed below, VA examinations 
with nexus opinion are not necessary.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.  Consequently, the Board finds the issues are ready 
for adjudication.  

Requests to Reopen

The RO denied an application to reopen a claim of service 
connection for a stomach condition in December 2000.  That 
decision was not appealed and it is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Subsequently in 
August 2004, the RO denied claims of service connection for a 
back disorder and PTSD.  The August 2004 decision was also 
not appealed and is also final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

A claim will be reopened if new and material evidence is 
submitted, however.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Stomach Condition

The previous claims of service connection for a stomach 
disorder were denied due to lack of competent and probative 
evidence that a chronic stomach disorder was incurred in 
service or that the currently diagnosed stomach disorder 
(peptic ulcer disease) was related to service, to include the 
in-service complaints.  Evidence considered in the previous 
decisions included service treatment records which reflect 
treatment for stomach problems and an in-service history of 
stomach problems for approximately 20 years, post-service 
medical records which reflect that the Veteran received 
treatment for ulcers in May 1969 and that he has received 
fairly continuous treatment for stomach complaints (with 
varying diagnoses) since November 1981, and a private 
physician's opinion that the Veteran has had "peptic ulcer 
problems since 1963".  See January 1999 Trevino statement.  

Evidence submitted in conjunction with this claim includes 
medical records which report treatment for peptic ulcer 
disease (and the Veteran's epigastric complaints) and the 
transcript from the Veteran's February 2008 personal hearing.  
Although this evidence is "new," in that it was not 
previously seen, this evidence is not material as it is 
cumulative of evidence previously considered.  The evidence 
previously considered already established the Veteran's 
history of chronic stomach problems since service and it 
already indicated that the Veteran has been treated for 
peptic ulcer disease and a variety of other gastrointestinal 
complaints on multiple occasions since service.  

The Board notes that the Veteran has indicated that he 
believes there are outstanding service medical records which 
would support his claim for service connection for a stomach 
disorder.  In support of this contention, he cites the in-
service February 1964 service medical record which reports 
that the Veteran "had some pain in stomach, epigastric area 
for several months."  This record does not suggest that the 
Veteran had received prior treatment, however; it just 
indicates that the Veteran reported a history of stomach pain 
for several months.  Even assuming the Veteran did receive 
prior treatment, however, the Board finds that the claim 
would not be benefited by a remand since the record indicates 
that all available service treatment records have already 
been associated with the file.  Moreover, the Board notes 
that even if there were obtainable outstanding prior 
treatment records, the records would not be material since 
they would be cumulative of the previously considered 
evidence; the evidence already establishes that the Veteran 
was treated for stomach complaints in service.  

In sum, the Board finds that the "new" evidence fails to 
cure the defect presented by the previous decisions, namely 
the lack of competent evidence that a chronic stomach 
condition was incurred in service or is related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder).  Thus, new and material 
evidence has not been submitted, and the request to reopen is 
denied.

PTSD

The August 2004 rating decision denied the claim of service 
connection for PTSD since there was no evidence of a definite 
diagnosis of PTSD-there was only a provisional diagnosis.  
Evidence received subsequent to that denial indicates that 
the Veteran has been diagnosed with PTSD as a result of the 
reported in-service personal assault.  See April and June 
2006 VA treatment records.  This evidence is new and 
material, in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the November 2006 rating 
decision reopened the claim and considered it on the merits; 
and the Veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the Veteran in conducting a de novo 
review.

Back

The August 2004 rating decision denied the claim of service 
connection for a back disorder based on a finding that there 
was "no evidence the claimed condition exists."  In support 
of this finding, the RO notes that the service medical 
records and the medical records from the VA medical center 
are silent for complaint, diagnosis, or treatment of a back 
condition.  A review of the evidence indicates that the 
evidence of record prior to August 2004 included multiple 
diagnoses of cervical, lumbar, and thoracic spine disorders, 
however, as well as an opinions from a private chiropractor 
that the thoracic spine disorder resulted from the reported 
in-service assault.  The Board notes that the mere fact that 
evidence was not mentioned in a decision does not mean it was 
not considered.  See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. 
Cir. 2005).  In this case, however, the language of the 
August 2004 rating decision (particularly the reported reason 
for the denial) clearly indicates that this medical evidence 
was not considered; thus, the Board finds that although the 
evidence was previously of record, it is "new" for the sake 
of this decision.  The Board also finds that the evidence is 
"material" since it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
a back disorder that has been linked to service.  Thus, the 
claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the November 2006 rating 
decision reopened the claim and considered it on the merits; 
and the Veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the Veteran in conducting a de novo 
review.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis and 
diabetes, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

PTSD 

The Veteran contends that he has PTSD as a result of an in-
service personal assault.  He has reported that he was 
"physically attacked" by numerous men while he was sleeping 
and that the attack resulted in injuries including a 
fractured nose, a loss of consciousness, and two black eyes.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

A review of the Veteran's post-service medical records 
clearly indicates that he has been diagnosed with PTSD; and 
the claims file contains medical evidence linking the 
Veteran's PTSD to an alleged assault that occurred in service 
(see April and May VA medical records).  Thus, the remaining 
issue is whether the reported stressor has been corroborated.

Service treatment records indicate that in March 1964 the 
Veteran was treated for lacerations of the nose, for which 
the Veteran received eight sutures, and a possible nasal 
fracture.  The Board notes that neither the March 1964 
treatment record nor any other service medical record reports 
any history of assault.  Nevertheless, the Veteran is 
competent to report that he was assaulted in service, and his 
history of the assault, which has been relatively consistent 
since he initially reported it in 1984, is consistent with 
the injuries treated in March 1964.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
thus, after giving the Veteran the benefit of the doubt, the 
Board finds that the stressor has been sufficiently 
corroborated and that service connection for PTSD is 
warranted.  

Back Disorder 

Service treatment records do not report any complaints, 
treatment, or findings indicative of an in-service chronic 
back disorder, and the November 1964 separation examination 
reflects normal clinical findings for the spine and the 
Veteran's negative history as to arthritis or "bone, joint, 
or other deformity", and no history of physical assault.  

A December 1981 VA treatment record reflects the Veteran's 
history of pain in the back and chest, which the record 
indicates was due to a gastrointestinal problem, rather than 
a back condition.  

In January 1984, during a VA examination (conducted for an 
unrelated claim), the Veteran reported being assaulted in 
service, from which he received lacerations to the scalp and 
a fracture of the nose.  The Veteran did not report any 
injury to the back as a result of the assault or any history 
of back pain or problem at that time.  The examination record 
does report the initial findings suggestive of a back 
disorder, however: physical examination revealed some 
tenderness of the thoracic spine.  The Veteran was assessed 
with painful vertebral vertebra over spinous process T6 and 
7.  A December 1984 private treatment record then reports the 
Veteran's history of persistent back pain.  See December 1984 
Barcenas treatment record.  The record notes that lumbar and 
dorsal X-ray images were negative for any "destructive 
lesion" but a chest X-ray did show a small ossicle at L4 
however.  The record reflects that the Veteran was not 
diagnosed with any back disorder.  

The record is then silent as to any back complaints or 
findings under 1994, when the Veteran is diagnosed with mild 
degenerative disc disease of the cervical spine with 
radicular pain.  See September 1994 Melendez treatment 
record.  The record indicates that the Veteran had recently 
been in cervical traction and had received physical therapy 
of the cervical spine and myofascial release of the 
paracervical muscles.  The record suggest that this treatment 
was done in response to the complaints of stiffness, 
weakness, tingling, and numbness in the fingers and pain 
radiating to the shoulder since 1992, when the Veteran 
underwent surgery of the right thumb.  

A September 1995 Social Security Administration (SSA) report 
reflects the Veteran's history of back pain secondary to an 
auto accident.  The record notes that the pain was in the low 
back with no specific areas of radiation.  The examiner 
diagnosed the Veteran with "low back syndrome with 
restricted forward bending."  

A September 1999 private chiropractor record reports the 
Veteran's first history of receiving "severe blows and 
kicking to the mid back area."  See September 1999 Stellar 
Chiropractor record.  After examination and diagnostic 
testing, the chiropractor diagnosed the Veteran with post-
traumatic fusions of the thoracic spine and thoracic 
spondylosis.  The chiropractor reported that in his opinion, 
the "trauma [the Veteran] experienced in March 1964" caused 
"severe sprain/strain syndrome" of the thoracic spine, 
"which resulted in thoracic degenerative joint 
disease/osteoarthritis that progressed to thoracic 
spondylosis and post-fusions of the thoracic spine."  

A September 2001 VA examination record reflects the Veteran's 
history of generalized back pain, particularly thoracic spine 
pain, which caused some problems in use of the arms.  After 
examination and review of the record, the examiner stated 
that he could not link the Veteran's back problems to the 
reported in-service fight "without resorting to complete 
speculation".  

A June 2006 VA lumbar magnetic resonance imaging (MRI) scan 
revealed that the Veteran had degenerative disc disease of 
the lumbar spine.  

After review of the record, the Board finds that service 
connection cannot be granted.  Initially, the Board notes 
that the service treatment and examination records report no 
findings suggestive of a chronic back disorder, the initial 
finding suggestive of a back disorder per se is not until 
1984, approximately 20 years after separation from service, 
and the initial diagnosis of a chronic back disorder is not 
until 1994, approximately 30 years after service.  See Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  

The Board notes that the Veteran has reported sustaining 
injury to the back during an in-service physical assault, and 
he has submitted an opinion linking a thoracic spine disorder 
to that assault.  This opinion lacks probative value, 
however.  The chiropractor does not provide any medical bases 
or rationale in support of his opinion, to include how he 
determined the Veteran sustained "severe trauma" and severe 
strain/sprain in service, and it appears that the opinion is 
based entirely on speculation and the Veteran's history of 
severe injury in service.  The Board notes that the mere fact 
that an examiner relied on the Veteran's history and not a 
review of the record does not necessarily strip an opinion of 
its probative value; probative value is only stripped if the 
opinion is based on an erroneous or uncorroborated history.  
Compare Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008) with LeShore v. Brown, 8 Vet. App. 406 (1996).  

In this case, the Veteran's history is not corroborated by 
the record, and the chiropractor's finding of a "severe 
sprain/strain" in service is contradicted by the evidence of 
record, notably the normal findings at separation and the 
normal X-ray images in 1984.  Thus, as stated above, the 
Board finds that the positive nexus opinion lacks probative 
value, and that based on  the length of time between service 
and the initial finding of a thoracic abnormality (the 
tenderness) in 1984, the evidence of additional injury to the 
spine after separation (the motor vehicle accident reported 
in the 1995 SSA documents), and the 2001 VA examiner's 
finding that it would require total speculation to link the 
back complaints to the in-service assault, the Board finds 
that service connection is not warranted.  See 38 C.F.R. 
§ 3.102 (Service connection may not be based on a resort to 
pure speculation or even remote possibility).  See also 
Slater v. Principi, 4 Vet. App. 43 (1993).  

Diabetes 

After review of the record, the Board finds that service 
connection is not warranted because the evidence does not 
indicate that diabetes onset in service or is causally 
related to service.  

Service treatment records do not report any diagnoses of 
diabetes or any symptoms indicative of diabetes, such as 
sugar in the urine, and post-service records indicate that 
the diabetes was diagnosed more than 33 years after service.  
See February 2008 hearing transcript (testified that 
diagnosed approximately 10 years earlier).  Compare September 
1995 Dastoon record (no history or finding of Diabetes) with 
September 1997 Diagnostic Clinic treatment record (history of 
diabetes).  See also Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (time elapsed prior to initial complaint can 
be considered as evidence against the claim.).  Additionally, 
the evidence of record also does not contain any competent 
evidence linking the Veteran's diabetes to service.  Thus, 
based on the absence of evidence an in-service occurrence, 
the length of time between separation and the initial 
reported diagnosis, and the absence of a nexus opinion, 
service connection for diabetes must be denied.  

The Board notes that VA regulations provide presumptive 
service connection for diabetes for veterans exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.309(e).  Exposure to an herbicide 
agent is only presumed for veterans who served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
The Veteran did not serve in Vietnam, however, so exposure to 
Agent Orange cannot be presumed; any herbicide exposure must 
be demonstrated for the record.  According to information 
shared by the United States Department of Defense (DOD) with 
VA, Agent Orange was used along the demilitarized zone (DMZ) 
in Korea between April 1968 and July 1969.  The Veteran was 
not stationed in Korea during that time period, however; 
rather, the evidence indicates that he was not even on active 
duty at that time, having been discharged from active service 
in December 1964.  Thus, the Board finds that service 
connection is not warranted for diabetes due to herbicide 
exposure.  

Finally, the Board finds that service connection is also not 
warranted for diabetes, as secondary to medications 
prescribed for his stomach condition.  See February 2008 
hearing transcript.  Service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder as well as any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  In this 
case, because service connection has not been granted for a 
stomach disorder, service connection for diabetes as 
secondary to the stomach disorder must also be denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a stomach disorder.  The 
request to reopen is denied.  

New and material evidence has been received, the claim for 
service connection for PTSD is reopened, and service 
connection for PTSD is granted.  

New and material evidence has been received; the claim for 
service connection for a back disorder is reopened and, to 
that extent only, the appeal is granted.

Service connection for a back disorder is denied.  

Service connection for diabetes is denied.  




REMAND

Further development is needed on the application to reopen 
the claim of service connection for bilateral hearing loss 
and the claim of service connection for tinnitus.  The record 
indicates that the Veteran has received treatment for hearing 
loss at VA medical facilities.  See, e.g., February 2008 
hearing transcript (VA provided Veteran with hearing aids); 
May 2006 VA "problem list" ("sensory hearing loss" 
diagnosed in July 2002).  The record does not contain any VA 
audiology records, however.  As these records likely contain 
relevant information for the application to reopen and the 
claim of service connection for tinnitus, they must be 
obtained.  

Accordingly, the claims are REMANDED to the AMC for the 
following action:

1.  The AMC should obtain all VA audio 
records.  

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


